DETAILED ACTION
Summary
	This is a final Office action in reply to the amendments filed 15 March 2021 for the application filed 11 June 2019. Claims 1-4, 7, 12, 15, 16, 20, 24, 29, 30, 32, and 39-44 are pending:
Claims 6, 7, 8-11, 13, 14, 17-19, 21-23, 25-28, 31, and 33-38 have been canceled; and
Claims 3, 4, 7, 12, 20, 24, 39-41, and 44 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (PRO 62/683,942 filed 12 June 2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Response to Arguments
	Applicant’s amendments filed 15 March 2021 have been fully considered.
Applicant’s amendments have overcome the Claim Objections; these objections have been withdrawn.
Applicant’s amendments have overcome the 35 USC 112(d) rejections of Claims 19 and 20; these rejections have been withdrawn.
Applicant’s arguments with respect to the 35 USC 112(a) rejections of Claims 1-4, 7, 12, 15, 16, 19, 20, 24, 29, 30, 32, and 39-44 have been fully considered but are not persuasive.
Applicant argues that the Office action contradicts itself about the features that are or are not enabled (pg. 7, middle) and that the Office action fails to adequately explain why those skilled in the art would have to engage in undue experimentation (pg. 7-8). The Examiner disagrees. The disclosure of the invention only enables one of ordinary skill in the art to practice the invention under one set of conditions, specifically Example 1 in p0154-0155; however, the filed claim set has claimed much broader ranges of particle size diameters, bore sizes, chamber lengths, flow rates, and inlet pressures. As explained in the rejection, due to the large number of variables to be controlled and due to the 
Furthermore, the Wand’s factors were addressed in the previous Office action but are now explicitly labeled for Applicant’s convenience. Please note that the grounds of rejection have not been altered. Thus, the 35 USC 112(a) rejection is not improper in view of Applicant’s lack of sufficient enablement to use the invention commensurate with the scope of the claims.
Applicant’s arguments with respect to the rejections of Claims 1-4, 7, 12, 15, 16, 20, 24, 29, 30, 32, and 39-44 under 35 U.S.C. 103 as being unpatentable over FEKETE et al. (Journal of Pharmaceutical and Biomedical Analysis, 78-79, 2013, pg. 141-149) in view of POPOVICI et al. (Journal of Chromatography A, 1099, 2005, pg. 92-102) have been fully considered but are not persuasive.
Applicant argues that the Office action failed to address the stationary phase material comprises a core and surface composition (pg. 10, top). The Examiner disagrees. This is inherent in the prior art’s teaching of stationary phase materials having a diameter. Such materials inherently have a core and a surface composition.
Applicant argues the Office action fails to teach or suggest the use of housing comprising a wide bore column of 7.8 mm i.d. or more (pg. 10, bottom). The Examiner disagrees. The prior art teaches that bore diameter, among a number of other variables, are optimizable depending on desired column use. Because the general conditions of the column are disclosed, such specific claimed column sizes would be obvious to one of ordinary skill in the art. Absent evidence of significance or criticality to the ranges of the claimed parameters, one of ordinary skill in the art at the time of the filing of the invention would have found such limitations to be obvious given the prior art’s teachings that such parameters are optimizable result-effective variable. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05).
Applicant argues that POPOVICI teaches away from being combined with FEKETE “to allegedly teach the features of stationary phase material comprises particles having diameters with a mean size distribution of less than 2.0 microns and column inlet pressure of greater than 500 psi” (pg. 10-13). Applicant argues that POPOVICI states that smaller particles have drawbacks that preclude their use in SEC and as such, one of ordinary skill in the art would 
The Examiner disagrees.
POPOVICI does not dissuade the reader from using small particles. The section cited by the Applicant (§1, par. 3-5) is simply a literature review provided by POPOVICI summarizing the findings of previous studies. POPOVICI discloses both benefits and disadvantages of large particles and small particles on reducing analysis times in SEC. For example, POPOVICI discloses large particles that require long analysis times (§1, par. 3). POPOVICI then suggests solutions to these analysis times, including the use of decreased particle diameter (i.e., smaller particles), reduced column lengths, and increased flow rates. Thus, POPOVICI does teach benefits to use of small particles. Yes, POPOVICI does disclose small particles “produce very low column permeability and… considerable heat”, but POPOVICI teaches that this issue can be controlled via means to facilitate heat dissipation. The fact that POPOVICI discloses the benefits and disadvantages of small particles does not preclude or dissuade one of ordinary skill in the art from using small particles. The fact that POPOVICI decided to focus on column size and flow rate also does not suggest to one of ordinary skill in the art that particle size should not be changed.
Further, regarding Applicant’s argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
All other arguments have been indirectly addressed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4, 7, 12, 15, 16, 20, 24, 29, 30, 32, and 39-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 

(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404; Fed. Cir. 1988).
The Specification, while being enabling for separation of an antibody using a 7.8 x 50 mm column packed with 1.7 µm particles at flow rates of 1-3 mL/min, does not reasonably provide enablement for columns having 7.8 mm i.d. or more, 4.6 mm i.d. or more, or 4.0 mm i.d. or more bore sizes, flow rates of 0.3 to 3 mL/min, chamber lengths of 10-50 mm, and particle diameters of about 1.5 µm as claimed (Wands Factor A).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The Specification only provides one explicit example of the separation of an antibody under specific conditions using a specific column (Example 1, p0154-0155; Wands Factors F and G). While the Specification does have support for the claimed ranges of column length, column bore size, particle diameter, and sample flow rate, these support are overly broad and do not provide clear, concise, or exact terms as to enable one of ordinary skill in the art to use the invention as claimed. As is well-known to any of ordinary skill, the term “biomolecule analyte” covers a wide variety of classes of molecules (Wands Factors C and D). The claimed invention is at best broadly directed to the size exclusion separation of “biomolecule analytes” and does not even specify the composition of the mobile phase or the composition of stationary phase particle (Wands Factor B). Given the vast numbers of combinations, the undue experimentation that would be required by one of ordinary skill in the art to practice such an invention, and the lack of any detailed, concise, and exact terms to the separation of all such biomolecule analytes, the claimed invention fails to provide a written description sufficient for one of ordinary skill in the art to carry out the invention (Wands Factors E and H).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7, 12, 15, 16, 20, 24, 29, 30, 32, and 39-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over FEKETE et al. (Journal of Pharmaceutical and Biomedical Analysis, 78-79, 2013, pg. 141-149) in view of POPOVICI et al. (Journal of Chromatography A, 1099, 2005, pg. 92-102).
Regarding Claims 1-3, FEKETE discloses the use of size exclusion chromatography (SEC) for the analysis of proteins (i.e., a method of performing size exclusion chromatography; abstract). During SEC, biomolecules are separated based on their molecular size differences (i.e., separating the sample into one or more biomolecule analytes by size; §1, par. 1 on pg. 141). FEKETE emphasizes that the general trend in the art is toward fast SEC whereby a shorter separation time is achieved by reducing column size and increasing flow rate via shortening column length a stationary phase material; §1, par. 2). However, FEKETE recognizes tradeoffs for such fast SEC separations (§1, par. 4).
These tradeoffs are described by POPOVICI. To shorten analysis times in fast SEC, particle size, column length, and flow rate can be optimized (§1, par. 3-5) at the cost of increased pressure drop, heat generation, and separation efficiency (§1, par. 5). For instance, for separations using smaller particle diameter packings, the pressure drop and heat generation across a column will increase due to a lower column permeability. By shortening column length and increasing sample flow rate, this increased pressure drop can be avoided and SEC analysis time can be shorter. However, the theoretical plate number in the column will be reduced, thereby decreasing separation efficiency (§1, par. 4-5). Thus, the art recognizes that in seeking to achieve more rapid SEC separations of biomolecules, the stationary phase particle diameter, column inlet pressure (which determines sample flow rate), and column size (diameter and length) are result-effective variables that can be optimized by one of ordinary skill in the art. In addition to more rapid SEC analysis times, POPOVICI also discloses that smaller columns advantageously reduce toxic waste and analysis costs (§2.1, par. 2) and that “optimizing the column configuration, flow rate, and injection volume in conjunction with the mobile phase conditions can lead to an enhanced resolution” (§2.1, par. 5, pg. 95).
FEKETE discloses that separations using sub-2 µm (1.7 µm) diameter stationary phase particles in shorter 150 mm x 4.6 mm SEC columns (§3.3, §2.1) are more rapid compared with conventional columns and at a pressure of 274 bar (i.e., 3975 psi; §3.4, pg. 147; compare FIG. 6A to 6B); and POPOVICI discloses the use of 50 mm x 7.5 mm i.d. columns (§3.1, par. 1). Absent evidence of significance or criticality to the ranges of the claimed parameters, one of ordinary skill in the art at the time of the filing of the invention would have found such limitations to be obvious given the prior art’s teachings that such parameters are optimizable result-effective variable. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05). Thus, the prior art teaches or suggests the claimed invention of performing size exclusion chromatography using a column housing comprising stationary phase material of particles having diameters less than 2.0 microns, a wide bore column of 7.8 i.d. or more, and a column chamber length of about 50 mm; loading a sample onto the stationary phase material at inlet pressures of greater than 500 psi, flowing sample through the stationary phase material, and separating the sample into biomolecule analytes by size.
a core and surface composition. The discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel (In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368, Fed. Cir. 2004; MPEP §2112 I).
Regarding Claims 4 and 39, as applied to the rejections of Claims 1 and 2, respectively, FEKETE and POPOVICI further disclose analysis times on the order of minutes; see FEKETE, FIG. 6 and POPOVICI, Tables 2a and 2b.
Regarding Claims 7 and 40, as applied to the rejections of Claims 1 and 2, respectively, FEKETE further discloses 274 bar (i.e., 3975 psi; §3.4, pg. 147) operating pressure, which reads upon the claimed pressure of greater than 1,000 psi.
Regarding Claims 12 and 41, as applied to the rejections of Claims 1 and 2, respectively, POPOVICI further discloses flowrates of 0.3 to 1.8 mL/min were applied (§3.1, par. 3, pg. 97), which reads on the claimed range of 0.3 to 3 mL/min.
Regarding Claims 15 and 42, as applied to the rejections of Claims 1 and 2, respectively, FEKETE discloses 1.7 µm diameters (i.e., particles having diameters with a mean size distribution of about 1.7 microns; §3.3).
Regarding Claims 16 and 43, as applied to the rejections of Claims 1 and 2, respectively, FEKETE discloses the use of “very fine particles (sub-2 µm)” (§1, par. 3-4), which overlaps with the claimed 1.5 microns and therefore, establishes a case of prima facie obviousness (MPEP 2144.05). However, as explained earlier, absent showings of criticality or evidence of significance, such claimed ranges for particle diameter size would be obvious to one of ordinary skill at the time of the filing of the invention due to the prior art’s teaching of the diameter being an optimizable result-effective variable. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05).
Regarding Claim 20, as applied to the rejection of Claim 1, FEKETE and POPOVICI both disclose the analysis of proteins (i.e., the one or more biomolecule analytes is a protein).
Regarding Claims 24 and 44, as applied to the rejections of Claims 1 and 2, respectively, POPOVICI discloses a 50 mm x 7.5 mm i.d. column (§3.1, par. 1), which reads upon the claimed chamber length of about 10 mm to about 50 mm. Furthermore, as explained earlier, absent showings of criticality or evidence of significance, such claimed ranges for column length would be obvious to one of ordinary skill at the time of the filing of the invention due to the prior art’s teaching of the column length being an optimizable result-effective variable. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05).
Regarding Claims 29, 30, and 32, as applied to the rejection of Claim 1, FEKETE discloses wide bore columns 4.6 mm i.d. columns (§2.1, par. 3), which reads upon the claimed columns with bore sizes of 4.6 mm i.d. or more and greater than 4 mm i.d.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327.  The examiner can normally be reached on 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ryan B Huang/Primary Examiner, Art Unit 1777